Citation Nr: 1212522	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-27 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected degenerative arthritis of the lumbosacral spine with radiculopathy and spondylolysis.

2.  Entitlement to service connection for a disability of the upper extremities, claimed as peripheral neuropathy, to include as secondary to the service-connected degenerative arthritis of the lumbosacral spine with radiculopathy and spondylolysis.

3.  Entitlement to service connection for a disability of the lower extremities, claimed as peripheral neuropathy, to include as secondary to the service-connected degenerative arthritis of the lumbosacral spine with radiculopathy and spondylolysis.

4.  Entitlement to an initial compensable disability rating for degenerative arthritis of the lumbosacral spine with radiculopathy and spondylolysis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that granted service connection for a lumbar spine disability and assigned a noncompensable disability rating.  The Veteran appealed for a higher rating.  This matter also comes from a June 2008 rating decision that denied the claims for service connection for a cervical spine disability, and peripheral neuropathy of the upper and lower extremities.

In July 2011, the Veteran testified at a video conference hearing before the undersigned member of the Board.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  Here, the Board finds that proper adjudication of the claims requires a remand of the claims for additional development. 

The Veteran contends that he currently suffers from a cervical spine disability, and disabilities of the upper and lower extremities, claimed as peripheral neuropathy, as secondary to the service-connected degenerative arthritis of the lumbosacral spine with radiculopathy and spondylolysis.

The service treatment records contain no complaints, findings or diagnosis consistent with a disability of the cervical spine, the bilateral upper extremities, or the bilateral lower extremities.  After service, a VA examination report in July 2007, contained diagnoses of peripheral neuropathy of the upper and lower extremities secondary to alcohol abuse.  A December 2007 x-ray of the cervical spine revealed degenerative changes with anterior fusion at C4-C5.
  
In a private medical statement received in September 2007, Dr. L.K., the Veteran's treating physician, noted that the Veteran had undergone multiple reconstructive surgeries of his low back with significant involvement of the cervical spine.  In a January 2009 statement, Dr. L.K. stated that the Veteran had a history of arthritic changes of the spine that were secondary to service related injuries.  It was noted that the Veteran had undergone multiple fusions of the lumbar spine, and the additional stiffness placed stress on adjacent levels that had accelerated arthritic conditions of the thoracic and cervical spines.  Accordingly, Dr. L.K. determined that the injuries the Veteran sustained were directly and causally related to the Veteran's present condition.  Thereafter, in a statement in September 2011, Dr. L.K. opined that the Veteran's lumbar spine disability was causally related to an in-service injury in 1971.  The Board recognizes that Dr. L.K.'s statements suggest a nexus between the Veteran's cervical spine disability and the service-connected lumbar spine condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, Dr. L.K.'s opinions were not supported by a rationale, which weighs against their probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, the Board considers it significant that Dr. L.K. did not indicate that he had reviewed the Veteran's claims file, to include the service treatment records.  Accordingly, the Board finds that Dr. L.K.'s opinions, standing alone, are too speculative to warrant a grant of service connection.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992). 

The Veteran underwent a VA spine examination in July 2010.  He complained of pain in the neck, arms and legs, along with tingling and parasthesias.  The examiner noted that the Veteran had degenerative disc disease of the cervical spine and had undergone two cervical spine fusions in 2008.  The examiner indicated that the cervical spine condition was not related to his lower back.  The examiner also found that the claims file contained no evidence of neck injuries.  Following a review of the Veteran's claims file and an examination of the Veteran, the examiner diagnosed post-operative anterior cervical spine fusion at C5 to C6, and post-operative lumbar disk disease, and opined that it was not likely that the Veteran's neck condition was related to the service-connected back disability, rather the condition was more likely a natural age progression.  

On VA neurological examination in July 2010, following an examination of the Veteran and a review of the claims file, the examiner concluded that at least as likely as not the Veteran suffered from cervical and lumbar radiculopathy.  The examiner characterized the Veteran's lumbar radiculopathy of the lower extremities as moderately severe.  The examiner opined that radiculopathy of the upper extremities was not etiologically related to the service-connected lumbar spine disability given the separation in time and space of symptoms.  In this regard, the examiner explained that lumbar and leg symptoms preceded the upper extremity symptomatology and had remained relatively static.  The examiner further found that the Veteran's peripheral neuropathy of the upper and lower extremities was likely related to excessive alcohol consumption.  

Accordingly, while the Veteran was afforded VA examinations regarding his claims for service connection for a cervical spine disability, and a disability of the upper and lower extremities, to include as secondary to the service-connected lumbar spine condition, the VA examiners failed to specifically state whether the Veteran's claimed disabilities were aggravated by his service-connected lumbar spine condition.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Accordingly, further VA examination is warranted to determine whether the Veteran's cervical spine and bilateral lower and upper extremities disorders have been aggravated by his service-connected lumbar spine disability.

Next, the Board notes that during the pendency of this appeal, the Veteran reported that he was in receipt of disability benefits from the Social Security Administration (SSA) due to inability to work as a result of his back condition.  VA has a duty to obtain SSA records when they may be relevant to a Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As such, SSA should be contacted and copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based, should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2011).

Next, the most recent VA medical records associated with the claims file are dated in March 2008.  To aid in adjudication, any subsequent VA medical records should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be asked to provide or authorize VA to obtain private medical records related to treatment for his cervical spine, and upper and lower extremities.  

Finally, in an August 2007 rating decision the RO granted service connection for lumbosacral spine with radiculopathy and spondylolysis, and assigned a noncompensable disability rating.  In a statement received in September 2007, the Veteran expressed disagreement with the rating assigned and appealed for a compensable rating.  The September 2007 statement constituted a timely notice of disagreement with the August 2007 rating decision.  The RO has not issued a statement of the case in response to the notice of disagreement.  Under these circumstances, the Board is required to remand the matter for issuance of a statement of the case addressing the claim for an initial compensable rating.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case for the claim of entitlement to an initial compensable rating for degenerative arthritis of the lumbosacral spine with radiculopathy and spondylolysis.  Inform the Veteran of his appeal rights.  Only if the Veteran perfects an appeal in a timely manner should the claim be certified to the Board.

2.  Obtain from SSA and associate with the claims file a copy of any decision issued regarding the Veteran's claim for Social Security disability benefits and the medical records relied upon in that decision.

3.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to the claims for service connection for a cervical spine disability, and disabilities of the upper and lower extremities, claimed as peripheral neuropathy.  The Veteran should identify all medical providers who have treated his back, and upper and lower extremities.  After securing the necessary authorizations for release of that information, seek to obtain copies of all records referred to by the Veteran not already on file.  Specifically, treatment records from Dr. L.K. should be requested.

4.  Obtain the Veteran's VA treatment records dated since March 2008.

5.  After obtaining any outstanding pertinent medical evidence, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of the Veteran's cervical spine disability.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  The claims folder should be made available to and reviewed by the examiner, to include service treatment records; VA examination reports in July 2007, and July 2010; and post-service medical records, to include medical statements from Dr. K.L. in January 2009, and September 2011.  The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  All necessary tests should be performed and all findings should be reported in detail.

a) The examiner should diagnose any cervical spine disability found to be present.

b) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed cervical spine disability is etiologically related to service?  The examiner must consider lay statements regarding in-service and post-service symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

c) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed cervical spine disability was caused by the service-connected degenerative arthritis of the lumbosacral spine with radiculopathy and spondylolysis?

d) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed cervical spine disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by the service-connected degenerative arthritis of the lumbosacral spine with radiculopathy and spondylolysis?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's cervical spine disability prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability degenerative arthritis of the lumbosacral spine with radiculopathy and spondylolysis. 

6.  Also, schedule the Veteran for a VA neurological examination to determine the current nature and etiology of the Veteran's complaints pertaining to the upper and lower extremities.  The claims folder should be made available to and reviewed by the examiner, to include service treatment records; VA examination reports in July 2007, and July 2010; and post-service medical records, to include a March 2010 EMG/NVC study report.  The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.  All necessary tests should be performed and all findings should be reported in detail. 

a) The examiner should diagnose any disability of the upper and lower extremities found to be present, to include peripheral neuropathy.  With respect to the lower extremities, the examiner is asked to distinguish between symptoms attributable to the service-connected lumbar spine radiculopathy and any other neurological disorder that may be present.

b) For each diagnosed upper or lower extremity condition, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the condition is etiologically related to service?  The examiner must consider lay statements regarding in-service and post-service symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

c) For each diagnosed upper or lower extremity condition, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the condition was caused by the service-connected degenerative arthritis of the lumbosacral spine with radiculopathy and spondylolysis?

d) For each diagnosed upper or lower extremity condition, the examiner is asked to determine whether it is at least as likely as not (50 percent or greater probability) that the condition was aggravated (permanently increased in severity beyond the natural progress of the condition) by the service-connected degenerative arthritis of the lumbosacral spine with radiculopathy and spondylolysis?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's upper or lower extremity disability prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected degenerative arthritis of the lumbosacral spine with radiculopathy and spondylolysis. 

7.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

8.  Finally, readjudicate the three service connection claims on appeal.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

